Citation Nr: 1023833	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-38 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon


INTRODUCTION

The Veteran served on active duty from July 1970 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that inter alia denied service connection for 
PTSD and continued a current 20 percent rating for diabetes 
mellitus.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in May 2008.  A transcript 
of that proceeding is associated with the claims file.

The United States Court of Appeals for Veterans Claims 
(Court) recently held a claim for service connection for PTSD 
encompasses a claim for service connection for all 
psychiatric disabilities; see Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The Board has accordingly recharacterized the 
service connection issue on appeal as reflected on the title 
page.

The Board remanded these issues to the RO for further 
development in August 2008.  The file has now been returned 
to the Board for further appellate review.

In a December 2009 rating decision, the RO indicated that it 
was deferring consideration of the Veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Because this issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The Veteran's psychiatric disability claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and oral 
hypoglycemics but does not necessitate the regulation of 
activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.120, Diagnostic Code 7913 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased evaluation 
for the service-connected diabetes mellitus.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In October 2004, prior to initial adjudication of the claims, 
the RO sent the Veteran a letter advising him of the elements 
required to establish an increased evaluation for diabetes, 
as well as the respective duties of VA and the claimant in 
obtaining evidence.   A letter in March 2006, following the 
Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), advised him of the effective-date and 
disability-rating elements of a claim.

Although the Veteran was not provided complete VCAA notice 
prior to initial adjudication of the claim, where there is a 
timing defect in a case VA may cure the timing defect through 
compliance via proper remedial measures, such as the issuance 
of compliant VCAA notice followed by readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  The readjudication may come in the form of the 
issuance of a SOC following the issuance of the VCAA notice.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  In 
this case, following the VCAA letter in March 2006 the 
Veteran had ample opportunity to respond prior to issuance of 
the Supplemental Statement of the Case (SSOC) in May 2007.  
There is accordingly no predjudice to the Veteran under the 
duty to notify.  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim.  The Veteran's 
service treatment records and service personnel records are 
on file, as well as his Social Security Administration (SSA) 
disability file and records from those VA and non-VA 
providers identified by the Veteran as having relevant 
records.  The Veteran has not asserted there is any existing 
documentary evidence that would be relevant to his claims, 
and the Board is also unaware of such evidence.  The Veteran 
has also been afforded a hearing before the Board.  

The Board remanded the case in August 2008 for a medical 
examination for diabetes, which was performed in April 2009.  
The Veteran has not asserted the most recent VA examination 
was inadequate in any way, and has not asserted his service-
connected diabetes has increased significantly in severity 
since that examination.  The competency of a VA examiner is 
presumed, absent a showing of some evidence to the contrary.  
See Hilkert v. West, 12 Vet. App. 145 (1999).  The Board 
accordingly finds the originating agency has substantially 
complied with the requirement for examination articulated in 
the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will thus the merits of the claim.

Evaluation of the Service-Connected Diabetes Mellitus

Legal Principles

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Diabetes mellitus (DM) is rated under 38 C.F.R. § 4.120, 
Diagnostic Code 7913.  The rating criteria for DC 7913 are as 
follows. 

A 20 percent rating is warranted for DM requiring insulin and 
restricted diet, or oral hypoglycemic and restricted diet.  

A 40 percent rating is warranted for DM requiring insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  

A 60 percent rating is warranted for DM requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice-a-month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A 100 percent rating is warranted for DM requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

Per Note (1) to Diagnostic Code 7913, compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation, while noncompensable complications are considered 
part of the diabetic process.   

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

The Veteran is separately service-connected for complications 
of diabetes including peripheral neuropathy of the bilateral 
lower extremities and right upper extremity; he also receives 
special monthly compensation (SMC) for loss of use of a 
creative organ.  As these complications are separately rated 
and are not on appeal, their symptomatology will not be 
addressed below.
 
In October 2003 the Veteran presented to the VA Medical 
Center (VAMC) in Chillicothe, Ohio, complaining that his 
blood sugars had been out of control for the previous two 
weeks.  The Veteran was noted to be on a regimen of insulin 
and oral hypoglycemics.  He was admitted for observation due 
to cardiac symptoms and released home after 23 hours of 
observation.  He was advised to do accuchecks at home; the 
only dietary restriction was low-salt, low-cholesterol, and 
high-fiber.

In November 2003 the Veteran presented to the emergency 
department of the Dallas, Texas VAMC reporting significant 
problems keeping his capillary blood glucose (CBG) under 
control.  The physician's impression was diabetes on 
Metformin and insulin with significantly elevated CBGs.  The 
physician stated the Veteran had a significant degree of 
insulin resistance.  The Veteran was advised to increase the 
dosage of insulin and to closely monitor his blood sugar.

In a December 2003 follow-up the Veteran was advised to lose 
weight, follow a strict American Diabetes Association (ADA) 
diet, and continue with Metformin and insulin.  A subsequent 
March 2004 VA treatment note characterizes the diabetes as 
being under good control with insulin. 

The Veteran's request for higher evaluation was received in 
April 2004.  

The Veteran was examined in May 2004 by a physician with 
MedTex in support of his claim for SSA disability benefits.  
The examiner noted the Veteran currently took Metformin and 
insulin and that he complained of numbness in the right foot.  
The examiner characterized the Veteran as "very obese" and 
characterized the diabetes as being under fair control.

The Veteran was scheduled for VA examination in February 2005 
but he failed to report for examination.  The March 2005 
rating decision on appeal thereupon denied increased rating.

The Veteran asserted in his NOD, received in May 2005, that 
he disagreed with the rating because he took insulin and 
Metformin; he also reported neuropathy in the feet and 
numbness of the hands and fingers.

A VA emergency room treatment note in September 2005 noted an 
impression of impotence, likely related to diabetes.

VA clinic notes in October 2005 show the Veteran still on 
Metformin and insulin.  The feet were abnormal for loss of 
sensation to monofilament; dorsal pedis (DP) and posterior 
tibial (PT) pulses were also abnormal, although skin was 
normal.  The Veteran's diabetes was characterized as 
"controlled."

A VA podiatry note in May 2006 noted the Veteran was obese 
and controlled diabetes with oral medication and insulin.  
The clinical impression was diabetes mellitus and neuropathy.

The Veteran had a VA diabetic foot examination in September 
2006 in which the feet had loss of sensitivity to 
monofilament but were otherwise normal, including DP and PT 
pulses.

The Veteran testified before the Board in May 2008 that his 
glucose would occasionally "go haywire" for no apparent 
reason.  His pedal neuropathy was so bad he could no longer 
feel his feet and would sometimes cause him to turn an ankle 
while walking.  The Veteran stated he was on a restrictive 
diet, and was limited in his physical abilities by his 
neuropathy.  He stated that sometimes he would have an 
insulin reaction that would drain him of energy, especially 
during hot weather.  He also asserted erectile dysfunction 
due to diabetes.  

VA treatment notes in January 2007 show the Veteran continued 
to be on Metformin and insulin; he had lost some weight but 
was advised to lose more.

A VA diabetes clinic note in July 2007 showed the Veteran to 
be currently taking insulin twice daily and Metformin.  He 
was noted to have peripheral circulatory disorder secondary 
to diabetes; he was also noted to be morbidly obese.  He 
endorsed sexual dysfunction and tingling/numbness in the 
hands and feet.  The Veteran reported he did not do much 
activity due to pain in the legs.  The clinical impression 
was uncontrolled diabetes; the clinician noted the Veteran 
was eating up to six times per day.  The treatment plan was 
to increase insulin dosage, continue Metformin, set dietary 
goals (limit portions and count carbohydrates), take 
medications as prescribed and monitor CBGs.  There was also 
intention to develop an exercise plan on the Veteran's next 
visit.

VA optometry examination in September 2007 was negative for 
diabetic retinopathy.  VA diabetes clinic notes the same 
month showed a 5 pound weight loss since the previous 
examination; the Veteran reported some activity but continued 
limitation due to foot pain.  Treatment plan was to continue 
the current dosages of insulin and Metformin.

VA diabetes clinic note in November 2007 showed the Veteran 
had gained 17 pounds since the last visit and was doing very 
little exercise due to back pain and neuropathy.  The 
treatment plan was to continue insulin and Metformin; 
however, the Metformin was discontinued because of elevated 
creatinine. 

The Veteran had inpatient VA treatment for chest pain and 
vertigo in March 2008.  The discharge summary noted 
parenthetically that the Veteran's uncontrolled diabetes was 
probably related to dietary indiscretions at home.

A VA ophthalmology note in September 2008 showed no evidence 
of diabetic retinopathy. 

A VA ambulatory care note in October 2008 states the Veteran 
presented with no acute problems; he was currently on insulin 
and Metformin.  The physician stated for the time being the 
current medications would be continued; the Veteran was also 
instructed to watch his diet and to exercise as tolerated.  A 
VA diabetes clinic note later that month stated the Veteran 
was not exercising much because of pain due to a sprained 
ankle.  The assessment was diabetes in obese male, and the 
current regimen of insulin and Metformin was continued.

The Veteran received VA inpatient treatment for renal cell 
carcinoma in December 2008-January 2009.  An internal 
medicine inpatient note at admission characterized the 
Veteran's diabetes as having been diagnosed in 1998, on 
insulin and Metformin, with bilateral lower extremity 
neuropathy and nephropathy but without retinopathy, being 
followed in the diabetes clinic.  The Veteran had a 
protracted inpatient stay due to various operative 
complications, none of which appear to be related to 
diabetes.

A VA diabetes clinic note in April 2009 states the Veteran 
had lost 9 pounds due to recent surgery but had not exercised 
due to pain in his back and belly; he continued to be 
characterized as obese.  He admitted to not checking his 
glucose levels very often.  There was no retinopathy; the 
feet continued to have loss of sensation to monofilament.  
The assessment was diabetes with need for improved control in 
patient with recent history of cancer-nephrectomy and 
hypertensive episode.

The Veteran had a VA diabetes examination in April 2009, 
performed by a physician who reviewed the claims file.  The 
examiner noted the Veteran had peripheral neuritis of both 
legs and his left hand due to diabetes; the Veteran also had 
hypertension not due to diabetes.  The Veteran had no 
diabetic kidney problems.  The Veteran reported erectile 
dysfunction, not being treated.  The examiner performed a 
detailed physical examination and noted clinical 
observations.  The examiner noted diabetes mellitus dating to 
1998, insulin-dependent and not controlled.  The examiner 
noted there was no history of hospitalization for 
ketoacidosis or hypoglycemic reactions.  The examiner stated 
the diabetes requires restricted diet; there was no weight 
loss in that the Veteran's weight (340 pounds) was unchanged 
over the past year.  There was no restriction of activities 
due to diabetes in that the Veteran's activity restriction, 
difficulty walking, was due to general weakness.  In an 
addendum, the examiner noted the Veteran was recently 
diagnosed with renal cancer, but this was not due to 
diabetes.

The Veteran also had a VA psychiatric examination in April 
2009, performed by a psychologist.  The Veteran reported he 
was able to complete normal activities of daily living 
without significant impairment and was fully independent, 
although he was limited with regard to heavy lifting by his 
various physical health problems. 

A VA primary care note in June 2009 shows the Veteran 
requiring insulin twice daily but off Metformin due to renal 
insufficiency.  

The Veteran presented to the VA diabetes clinic in July 2009 
to assess the status of his glucose management.  He reported 
no hypoglycemic events.  He stated he did not really adhere 
to his meal plan but had lost 9 pounds since the last visit.  
He did not really exercise due to pain in the right upper 
quadrant, currently being worked up.  The clinical impression 
was uncontrolled diabetes with recent diagnosis of renal 
cancer and possible bone metastaces.  The treatment plan was 
to increase the dosage of insulin.
 
A VA ambulatory care note in October 2009 shows continued 
treatment for diabetes with insulin but no Metformin; the 
Veteran was noted to have diabetic neuropathy.  He was also 
noted to have hypertension, hyperglycemia, coronary artery 
disease status post coronary artery bypass graft (CABG) eight 
years previously, psychiatric problems, obstructive sleep 
apnea, chronic lower back pain, recently-diagnosed renal cell 
carcinoma with left nephrectomy, complaint of right upper 
abdominal pain and syncope.

The Veteran presented to the VA clinic in November 2009 
complaining of pain to the left heel and left forefoot after 
walking barefoot in rocks.  Sensory examination of both feet 
was intact to sharp/dull and vibration; the clinical 
impression was pain and infection of the left foot.

On review of the evidence above the Board notes the Veteran 
is shown to require insulin and restricted diet to control 
his diabetes.  However, the evidence does not show, and the 
Veteran does not assert, that he is required to regulate his 
activities.  Accordingly, the criteria for the increased (40 
percent) rating under DC 7913 are not met.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the Veteran's lay evidence in the form 
of his correspondence to VA and his testimony before the 
Board.  A layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  However, even granting the 
Veteran full competence and credibility in reporting his 
symptoms and treatment regimen his diabetes does not 
approximate the disability picture required for higher 
rating. 

The Board has considered whether "staged ratings" may be 
applied in this case.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).   However, review of the files does not show that 
the criteria for higher evaluations than those discussed 
above were met at any time during the period under review.  
Accordingly, "staged ratings" are not for application.

The Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required any hospitalizations for the service-connected 
diabetes, and that the manifestations of his disability are 
those specifically contemplated by the schedular criteria.  
In sum, there is no indication that the average industrial 
impairment from the diabetes would be higher than that 
contemplated by the schedular criteria.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

The Court has recently held that a request for a total 
disability evaluation based upon individual unemployability 
(TDIU), whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a claim 
for increased compensation.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  As noted in the introduction, in this case the 
RO is currently in the process of adjudicating a formal claim 
for TDIU (rating decision in December 2009 deferred grant of 
a TDIU pending resolution of the issues on appeal).  Because 
there is a current unresolved claim for TDIU before the RO 
Rice is not applicable in this instance.

In sum, based on review of the medical and lay evidence above 
the Board finds the criteria for rating higher than 20 
percent for diabetes mellitus are not met and the claim must 
accordingly be denied.  

The evidence in this case preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Ortiz, 274 
F.3d 1361.


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.


REMAND

When the Veteran's psychiatric disability claim was before 
the Board in August 2008, the Board remanded the issue for 
further development, to include a VA psychiatric examination 
to determine the nature, extent and etiology of any 
psychiatric disability found to be present.  The examiner was 
requested to rule in or exclude a diagnosis of PTSD, but to 
also note all psychiatric disabilities found to be present.  
In addition, the Board requested that the examiner opine as 
to whether it was at least as likely as not that any 
psychiatric disability found to be present is related to or 
had its onset during service.  

Consistent with the Board's instructions, in April 2009 the 
Veteran was afforded a VA psychiatric examination.  After 
reviewing the Veteran's records, conducting an interview and 
administering psychological testing, the examiner ruled out a 
diagnosis of PTSD.  Instead, the examiner diagnosed the 
Veteran as having major depressive disorder, which he 
concluded was not related to service.  

The Board observes that service connection is in effect for 
coronary artery disease, status post coronary artery bypass 
graft, evaluated as 60 percent disabling; hypertension, 
evaluated as 10 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; peripheral neuropathy of 
the left upper extremity, evaluated as 20 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling; and peripheral neuropathy of the 
right lower extremity, evaluated as 10 percent disabling.  
This is significant because on Axis III (general medical 
conditions that are potentially relevant to the understanding 
or management of the individual's mental disorder), the 
examiner cited the Veteran's heart disease, diabetes mellitus 
and neuropathy, as well as conditions for which service 
connection is not in effect.  In addition, on Axis IV 
(psychological or environmental problems that may affect the 
diagnosis, treatment and prognosis of mental disorders), the 
examiner noted, among other things, the Veteran's chronic 
health problems.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  In light of the foregoing, the Board finds 
that VA must consider whether secondary service connection is 
warranted for the Veteran's psychiatric disability.  See 
Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) 
(holding that VA has obligation to explore all legal 
theories, including those unknown to the Veteran, by which he 
can obtain benefit sought for the same disability).  As such, 
this matter must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should send the Veteran's 
claims folder to the examiner who 
conducted the April 2009 VA psychiatric 
examination (or if the examiner is no 
longer available, a suitable 
replacement) and request that he 
prepare and addendum to his April 2009 
examination report addressing whether 
it is at least as likely as not that 
the Veteran has a psychiatric 
disability, i.e., major depressive 
disorder, that was caused or aggravated 
by his service-connected disabilities 
(coronary artery disease, status post 
coronary artery bypass graft, evaluated 
as 60 percent disabling; hypertension, 
evaluated as 10 percent disabling; 
diabetes mellitus, evaluated as 20 
percent disabling; peripheral 
neuropathy of the left upper extremity, 
evaluated as 20 percent disabling; 
peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent 
disabling; and peripheral neuropathy of 
the right lower extremity, evaluated as 
10 percent disabling).  The Veteran 
need not be re-examined unless an 
examination is deemed necessary.  If a 
psychiatric examination is deemed 
necessary, all indicated testing should 
be accomplished.  All findings and 
conclusions should be set forth in a 
legible report.

2.	Then, the AMC should adjudicate the 
appeal.  If the benefit sought on 
appeal is not granted, the AMC should 
issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


